SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

830
KA 13-00801
PRESENT: SMITH, J.P., CARNI, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JON C. MARTIN, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (JOSEPH G. FRAZIER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (LAURA T. BITTNER OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Niagara County Court (Sara S. Farkas,
J.), dated March 21, 2013. The order determined that defendant is a
level three risk pursuant to the Sex Offender Registration Act.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Defendant appeals from an order determining that he
is a level three risk pursuant to the Sex Offender Registration Act
(Correction Law § 168 et seq.). Contrary to defendant’s contention,
the nearly six-year delay in rendering a risk classification
determination did not deny him due process and was not “ ‘so
outrageously arbitrary as to constitute gross abuse of governmental
authority’ ” (People v Wilkes, 53 AD3d 1073, 1074, lv denied 11 NY3d
710). Contrary to defendant’s related contentions, County Court did
not misapply the relevant case law, and vacatur of his risk
classification is not warranted under the facts and circumstances of
this case (cf. People v Gregory, 71 AD3d 1559, 1560).




Entered:    July 3, 2014                           Frances E. Cafarell
                                                   Clerk of the Court